


Exhibit 10.16

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of September 10, 2010 (this
“Agreement”), is entered into by and between K-SEA TRANSPORTATION PARTNERS L.P.,
a Delaware limited partnership (“K-Sea”), and KA First Reserve, LLC, a Delaware
limited liability company (the “Purchaser”).

 

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Securities pursuant to the Securities Purchase
Agreement, dated as of September 1, 2010, by and among K-Sea, K-Sea General
Partner L.P., a Delaware limited partnership and the Purchaser (the “Purchase
Agreement”); and

 

WHEREAS, K-Sea has agreed to provide the registration and other rights set forth
in this Agreement for the benefit of the Purchaser pursuant to the Purchase
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01           Definitions.  Capitalized terms used in this Agreement
and not defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement.  As used in this Agreement, the following terms have the
meanings indicated:

 

“Agreement” shall have the meaning specified in the introductory paragraph of
this Agreement.

 

“Covered Registration Statement” shall have the meaning specified in
Section 2.04(o).

 

“Demand Notice” shall have the meaning specified in Section 2.01(a).

 

“Demand Notice Date” shall have the meaning specified in Section 2.01(a).

 

“Effective Date” means, with respect to a particular registration statement, the
date of effectiveness of such registration statement.

 

“Effectiveness Period” shall have the meaning specified in Section 2.01(a).

 

“Holder” means a record holder of Registrable Securities.

 

“Included Registrable Securities” shall have the meaning specified in
Section 2.02.

 

“K-Sea” shall have the meaning specified in the introductory paragraph of this
Agreement.

 

“Liquidated Damages” shall have the meaning specified in Section 2.01(c).

 

--------------------------------------------------------------------------------


 

“Liquidated Damages Cap” shall have the meaning specified in Section 2.01(c).

 

“Losses” shall have the meaning specified in Section 2.08(a).

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Purchase Agreement” shall have the meaning specified in the recitals of this
Agreement.

 

“Purchaser” shall have the meaning specified in the introductory paragraph of
this Agreement.

 

“Registrable Securities” means (i) the Conversion Units outstanding at any time
or issuable upon conversion of the Series A Preferred Units, and (ii) any Common
Units or other securities which may be issued, converted, exchanged or
distributed in respect thereof, or in substitution therefor, in connection with
any split, dividend or combination, or any recapitalization, reclassification,
merger, consolidation, exchange or other similar reorganization with respect to
the Registrable Securities described in clauses (i) and (ii).

 

“Registration Expenses” shall have the meaning specified in Section 2.07(a).

 

“Selling Expenses” shall have the meaning specified in Section 2.07(a).

 

“Selling Holder” means a Holder who is selling Registrable Securities under a
registration statement pursuant to the terms of this Agreement.

 

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 of the Securities Act (or any similar
provision then in force under the Securities Act).

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a best efforts or firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

 

“Underwritten Offering Request” shall have the meaning specified in
Section 2.03(a).

 

“Unit Purchase Price” means $5.43 per Series A Preferred Unit.

 

Section 1.02           Registrable Securities.  Any Registrable Security will
cease to be a Registrable Security at the earliest of the following: (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such registration statement; (b) when such
Registrable Security has been disposed of pursuant to Rule 144 (or any similar
provision then in force) under the Securities Act; (c) when such Registrable
Security is held by

 

2

--------------------------------------------------------------------------------


 

K-Sea or one of its subsidiaries; (d) when such Registrable Security has been
sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities pursuant to the
terms of this Agreement; or (e) when all Registrable Securities can be sold
without restriction pursuant to Rule 144 of the Securities Act.

 

Section 1.03           Conversion into Registrable Securities.  Nothing in this
Agreement shall limit the right of any Holder to request the registration of the
Registrable Securities issuable upon conversion of any Series A Preferred Units
prior to the conversion thereof.

 

ARTICLE II

REGISTRATION RIGHTS

 

Section 2.01           Shelf Registration.

 

(a)           As soon as practicable following K-Sea’s receipt of written notice
from the Holders of a majority of the Registrable Securities then outstanding
requesting the filing of a Shelf Registration Statement (the “Demand Notice”),
K-Sea shall use its reasonable best efforts to prepare and file a Shelf
Registration Statement under the Securities Act covering all Registrable
Securities.  K-Sea shall file the Shelf Registration Statement and use its
reasonable best efforts to cause the Shelf Registration Statement to become
effective no later than two hundred and forty (240) days after the date of
K-Sea’s receipt of the Demand Notice (the “Demand Notice Date”).  A Shelf
Registration Statement filed pursuant to this Section 2.01(a) shall be on such
appropriate registration form of the Commission as shall be selected by K-Sea;
provided, however, that if a prospectus supplement will be used in connection
with the marketing of an Underwritten Offering from a Shelf Registration
Statement and the Managing Underwriter at any time shall notify K-Sea in writing
that, in the reasonable judgment of such Managing Underwriter, inclusion of
detailed information to be used in such prospectus supplement is of material
importance to the success of the Underwritten Offering of such Registrable
Securities, K-Sea shall use its reasonable best efforts to include such
information in the prospectus supplement.  K-Sea will use its reasonable best
efforts to cause a Shelf Registration Statement filed pursuant to this
Section 2.01(a) to be continuously effective under the Securities Act until the
earliest date on which any of the following occurs: (i) all Registrable
Securities covered by such Shelf Registration Statement have been distributed in
the manner set forth and as contemplated in such Shelf Registration Statement
and (ii) there are no longer any Registrable Securities outstanding (the
“Effectiveness Period”).  A Shelf Registration Statement when it becomes or is
declared effective (including the documents incorporated therein by reference)
will comply as to form in all material respects with all applicable requirements
of the Securities Act and the Exchange Act and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading (and,
in the case of any prospectus contained in such Shelf Registration Statement,
not misleading in the light of the circumstances under which a statement is
made). As soon as practicable following the Effective Date of a Shelf
Registration Statement, but in any event within three (3) Business Days of such
date, K-Sea will notify the Selling Holders of the effectiveness of such Shelf
Registration Statement.

 

(b)           Delay Rights.  Notwithstanding anything to the contrary contained
in this Agreement, K-Sea may, upon written notice to any Selling Holder whose
Registrable Securities

 

3

--------------------------------------------------------------------------------


 

are included in a Shelf Registration Statement, suspend such Selling Holder’s
use of any prospectus that is a part of such Shelf Registration Statement (in
which event the Selling Holder shall discontinue sales of the Registrable
Securities pursuant to the Shelf Registration Statement) if (A) K-Sea is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and K-Sea determines in good faith that K-Sea’s ability to pursue or
consummate such a transaction would be materially and adversely affected by any
required disclosure of such transaction in the Shelf Registration Statement or
(B) K-Sea has experienced some other material non-public event the disclosure of
which at such time, in the good faith judgment of K-Sea, would materially and
adversely affect K-Sea; provided, however, that in no event shall the Selling
Holders be suspended from selling Registrable Securities pursuant to the Shelf
Registration Statement for a period that exceeds an aggregate of sixty (60) days
in any 180-day period or ninety (90) days (exclusive of days covered by any
lock-up agreement executed by a Selling Holder in connection with any
Underwritten Offering by K-Sea or a Selling Holder) in any 365-day period.  Upon
disclosure of such information or the termination of the conditions described
above, K-Sea shall provide prompt notice to the Selling Holders whose
Registrable Securities are included in the Shelf Registration Statement, and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions necessary or appropriate to permit registered
sales of Registrable Securities as contemplated in this Agreement.

 

(c)           Failure To Become Effective.  If a Shelf Registration Statement
required by Section 2.02(a) does not become or is not declared effective within
two hundred and forty (240) days after the Demand Notice Date, then each Selling
Holder shall be entitled to a payment (with respect to each Registrable Security
held by the Selling Holder), as liquidated damages and not as a penalty, of
0.125% of the Unit Purchase Price per thirty-day period for the first 60 day
period immediately following the 240th day after the Demand Notice Date, with
such payment amount increasing by an additional 0.125% of the Unit Purchase
Price per thirty-day period for each subsequent 60 day period, up to a maximum
of 1.00% of the Unit Purchase Price per thirty-day period (the “Liquidated
Damages”), until such time as such Shelf Registration Statement becomes
effective or is declared effective or the Registrable Securities covered by such
Shelf Registration Statement are no longer outstanding. The Liquidated Damages
shall be paid to each Selling Holder in cash within ten (10) Business Days of
the end of each such 30-day period.  Any payments made pursuant to this
Section 2.01(c) shall constitute the Selling Holders’ exclusive monetary remedy
for such events. The Liquidated Damages imposed hereunder shall be paid to the
Selling Holders in immediately available funds.  In no event will the aggregate
amount of Liquidated Damages paid to the Selling Holders exceed five percent
(5%) of the aggregate of the Unit Purchase Price (the “Liquidated Damages
Cap”).  In addition to being subject to the Liquidated Damages Cap, the payment
of the Liquidated Damages to a Selling Holder shall cease at such time as the
Registrable Securities of such Selling Holder become eligible for resale under
Rule 144 of the Securities Act.  Notwithstanding the foregoing, nothing in this
Section 2.01(c) shall relieve K-Sea of its obligation to use its reasonable best
efforts to cause the Shelf Registration Statement to become effective as soon as
possible after the initial 240-day period pursuant to Section 2.01(a).

 

Section 2.02           Piggyback rights.  If at any time K-Sea proposes to file
(i) a prospectus supplement to an effective shelf registration statement, other
than a Shelf Registration Statement contemplated by Section 2.01 of this
Agreement, or (ii) a registration statement, other than a

 

4

--------------------------------------------------------------------------------


 

shelf registration statement, in either case, for the sale of Common Units in an
Underwritten Offering for its own account and/or another Person, then as soon as
practicable but not less than three (3) Business Days prior to the filing of
(x) any preliminary prospectus supplement relating to such Underwritten Offering
pursuant to Rule 424(b) of the Securities Act, (y) the prospectus supplement
relating to such Underwritten Offering pursuant to Rule 424(b) of the Securities
Act (if no preliminary prospectus supplement is used) or (z) such registration
statement as the case may be, then, K-Sea shall give notice of such proposed
Underwritten Offering to the Holders and such notice shall offer the Holders the
opportunity to include in such Underwritten Offering such number of Registrable
Securities (the “Included Registrable Securities”) as each such Holder may
request in writing; provided, however, that K-Sea shall not be required to
facilitate, participate in, or otherwise have any obligations whatsoever with
respect to, any such Underwritten Offering pursuant to this Section 2.02 unless
such Underwritten Offering covers at least $5,000,000 of Registrable Securities
based on the closing price of the Common Units on the trading day immediately
prior to such requested Underwritten Offering; provided, further, however, that
if K-Sea has been advised by the Managing Underwriter that the inclusion of
Registrable Securities for sale for the benefit of the Holders will have an
adverse effect on the price, timing or distribution of the Common Units, then
the Common Units to be included in such Underwritten Offering shall include the
number of Registrable Securities that such Managing Underwriter or Underwriters
advises K-Sea can be sold without having any such adverse effect, with such
number to be allocated (i) first, to K-Sea; and (iii) second, pro rata among all
requesting Holders.  Each Holder shall keep any information relating to any such
Underwritten Offering confidential and shall not disseminate or in any way
disclose such information. The notice required to be provided in this
Section 2.02 to Holders shall be provided on a Business Day pursuant to
Section 3.01 hereof and receipt of such notice shall be promptly confirmed by
Holder. Holder shall then have one (1) Business Day after such Holder confirms
receipt of the notice to request inclusion of Registrable Securities in the
Underwritten Offering. If no request for inclusion from a Holder is received
within the specified time, such Holder shall have no further right to
participate in such Underwritten Offering. If, at any time after giving written
notice of its intention to undertake an Underwritten Offering and prior to the
closing of such Underwritten Offering, K-Sea shall determine for any reason not
to undertake or to delay such Underwritten Offering, K-Sea may, at its election,
give written notice of such determination to the Selling Holders and (x) in the
case of a determination not to undertake such Underwritten Offering, shall be
relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated Underwritten Offering, and (y) in the case of a
determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to K-Sea of such withdrawal
up to and including the time of pricing of such offering; provided, that such
Selling Holder may later revoke any such notice in writing. Each Holder’s rights
under this Section 2.02 shall terminate when such Holder holds less than twenty
million dollars ($20,000,000.00) of Purchased Units (based on the Unit Purchase
Price).

 

Section 2.03           Underwritten Offering.

 

(a)           Request for Underwritten Offering.  In the event that a Selling
Holder (together with any Affiliates that are Selling Holders) elects to dispose
of Registrable Securities

 

5

--------------------------------------------------------------------------------


 

pursuant to an Underwritten Offering and reasonably anticipates gross proceeds
of greater than $25 million from such Underwritten Offering of Registrable
Securities, K-Sea shall, at the request of such Selling Holder (each, an
“Underwritten Offering Request”), enter into an underwriting agreement in
customary form with the Managing Underwriter or Underwriters, which shall
include, among other provisions, indemnities to the effect and to the extent
provided in Section 2.08, and shall take all such other reasonable actions as
are requested by the Managing Underwriter to expedite or facilitate the
disposition of the Registrable Securities; provided, however, that K-Sea shall
not be required to effect more than four (4) Underwritten Offerings pursuant to
this Section 2.03 or more than one (1) Underwritten Offering in any six
(6) month period.

 

(b)           General Procedures.  In connection with any Underwritten Offering,
K-Sea shall be entitled to select the Managing Underwriter or Underwriters,
subject to the reasonable approval by the Holders of a majority of the
Registrable Securities being sold in the Underwritten Offering.  In connection
with an Underwritten Offering contemplated by this Agreement in which a Selling
Holder participates, each Selling Holder and K-Sea shall be obligated to enter
into an underwriting agreement with the Managing Underwriter or Underwriters
that contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of equity securities.  No Selling Holder may participate in an
Underwritten Offering unless such Selling Holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers-of-attorney, indemnities and other
documents reasonably required under the terms of such underwriting agreement. 
Each Selling Holder may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of,
K-Sea to and for the benefit of such underwriters also be made to and for such
Selling Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations.  No Selling Holder shall be required to
make any representations or warranties to or agreements with K-Sea or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representation
required by Law.  If any Selling Holder disapproves of the terms of an
Underwritten Offering, such Selling Holder may elect to withdraw therefrom by
notice to K-Sea and the Managing Underwriter.  No such withdrawal or abandonment
shall affect K-Sea’s obligation to pay Registration Expenses. Upon the receipt
by K-Sea of a written request from the Holders of at least $25 million of Common
Units that are participating in an Underwritten Offering, K-Sea’s management
(which in any event shall include K-Sea’s Chief Executive Officer) shall be
required to participate in a roadshow or similar marketing effort in connection
with that Underwritten Offering; provided, that management (i) is given at least
seven (7) days notice prior to the commitment of any roadshow or similar
marketing effort, (ii) consents to the proposed commencement date of any
roadshow or similar marketing effort, such consent not to be unreasonably
withheld, and (iii) is not required to participate in any roadshow or similar
marketing effort for more than two (2) days.

 

Section 2.04           Sale Procedures.  In connection with its obligations
under this Article II, K-Sea will, as expeditiously as possible:

 

6

--------------------------------------------------------------------------------


 

(a)           prepare and file with the Commission such amendments and
supplements to a registration statement with respect to Registrable Securities
and the prospectus used in connection therewith as may be necessary to keep,
(i) with respect to a Shelf Registration Statement, such Shelf Registration
Statement effective for its Effectiveness Period, and, (ii) with respect to any
other registration statement contemplated by this Agreement, such other
registration statement effective for a period of at least 90 days, and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement;

 

(b)           furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing such Shelf Registration Statement or such other registration
statement and the prospectus included therein or any supplement or amendment
thereto, and (ii) an electronic copy of such Shelf Registration Statement or
such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Selling Holder may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Shelf Registration Statement or other registration
statement;

 

(c)           if applicable, use its reasonable best efforts to register or
qualify the Registrable Securities covered by a Shelf Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or “blue sky” laws of such jurisdictions as the Selling Holders or,
in the case of an Underwritten Offering, the Managing Underwriter, shall
reasonably request; provided, however, that K-Sea shall not be required to
qualify generally to transact business in any jurisdiction where it is not then
required to so qualify or to take any action which would subject it to general
service of process in any such jurisdiction where it is not then so subject;

 

(d)           promptly notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the filing of a Shelf
Registration Statement or any other registration statement contemplated by this
Agreement or any prospectus or prospectus supplement to be used in connection
therewith, or any amendment or supplement thereto, and, with respect to such
Shelf Registration Statement or any other registration statement or any
post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to such Shelf Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

 

(e)           immediately notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered

 

7

--------------------------------------------------------------------------------


 

under the Securities Act, of (i) the happening of any event as a result of which
the prospectus or prospectus supplement contained in a Shelf Registration
Statement or any other registration statement contemplated by this Agreement, as
then in effect, or any supplemental amendment thereto, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; (ii) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of
such Shelf Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by K-Sea of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or “blue sky” laws of any jurisdiction.  Following the
provision of such notice, K-Sea agrees to as promptly as practicable amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other action as is
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;

 

(f)            use  reasonable best efforts to prevent the issuance of any stop
order suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any Prospectus and, if any such order is
issued, to obtain the withdrawal of any such order as soon as practicable;

 

(g)           upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;

 

(h)           in the case of an Underwritten Offering, furnish upon request,
(i) an opinion letter of counsel for K-Sea dated the date of the closing under
the underwriting agreement, (ii) a standard “10b-5” letter from counsel for
K-Sea, and (iii) a “cold comfort” letter dated the pricing date of such
Underwritten Offering and a letter of like kind dated the date of the closing
under the underwriting agreement, in each case, signed by the independent public
accountants who have certified K-Sea’s financial statements included or
incorporated by reference into the applicable registration statement, and each
such document shall be in customary form and covering substantially the same
matters with respect to such registration statement (and the prospectus included
therein and any supplement thereto) and as are customarily covered in such
letters of issuer’s counsel and in accountants’ letters delivered to the
underwriters in underwritten offerings of equity securities;

 

(i)            otherwise use its reasonable best efforts to comply with all
applicable securities laws of the United States and rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable (but not more than 18 months) after the effective date of any
applicable Registration Statement, an earnings statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 promulgated thereunder;

 

8

--------------------------------------------------------------------------------


 

(j)            make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and K-Sea personnel
as is reasonable and customary in connection with the due diligence
investigation of such underwriter or Selling Holder; provided, however, that
K-Sea need not disclose any non-public information to any such representative
unless and until such representative has entered into a confidentiality
agreement with K-Sea reasonably satisfactory to K-Sea;

 

(k)           cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system, if any, on which similar securities issued by K-Sea are then
listed;

 

(l)            use its reasonable best efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
K-Sea to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

 

(m)          provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;

 

(n)           take such other actions as are reasonably requested by the Selling
Holders or the underwriters, if any, to expedite or facilitate the disposition
of such Registrable Securities; and

 

(o)           (i) cooperate with a Selling Holder if such Selling Holder could
reasonably be deemed to be an “underwriter,” as defined in Section 2(a)(11) of
the Securities Act, in connection with the registration statement in respect of
any registration of the Registrable Securities of such Selling Holder pursuant
to this Agreement, and any amendment or supplement thereof (any such
registration statement or amendment or supplement a “Covered Registration
Statement”), in allowing such Selling Holder to conduct customary “underwriter’s
due diligence” with respect to K-Sea and satisfy its obligations in respect
thereof, (ii) furnish to such Selling Holder upon such Selling Holder’s request,
on the date of the effectiveness of any Covered Registration Statement and
thereafter from time to time on such dates as such Selling Holder may reasonably
request, the letters covered by Section 2.04(g), in each case addressed to such
Selling Holder, and (iii) permit legal counsel to such Selling Holder to review
and comment upon any such Covered Registration Statement at least five
(5) Business Days prior to its filing with the Commission and all amendments and
supplements to any such Covered Registration Statement within a reasonable
number of days prior to their filing with the Commission and not file any
Covered Registration Statement or amendment or supplement thereto in a form to
which such Selling Holder’s legal counsel reasonably objects in writing.

 

(p)           promptly furnish to each seller of such Registrable Securities
such number of copies of such registration statement and of each amendment and
supplement thereto (in each case including all exhibits filed therewith,
including any documents incorporated by reference), such number of copies of the
Prospectus included in such registration statement (including each preliminary
prospectus and summary prospectus), in conformity with the requirements of the
Securities Act, and such other similar documents as such seller may reasonably
request necessary to facilitate the disposition of the Registrable Securities by
such seller;

 

9

--------------------------------------------------------------------------------


 

(q)           cooperate with the Selling Holders and the Managing Underwriter to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement, and enable such securities to be in such denominations and registered
in such names as the Managing Underwriter or agent, if any, or such Holders may
reasonably request;

 

Each Selling Holder, upon receipt of notice from K-Sea of the happening of any
event of the kind described in Section 2.04(e), shall forthwith discontinue
disposition of the Registrable Securities until such Selling Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by
Section 2.04(e) or until it is advised in writing by K-Sea that the use of the
prospectus may be resumed, and has received copies of any additional or
supplemental filings incorporated by reference in the prospectus, and, if so
directed by K-Sea, such Selling Holder will deliver, or will request the
Managing Underwriter or underwriters, if any, to deliver to K-Sea all copies in
their possession or control, other than permanent file copies then in such
Selling Holder’s possession, of the prospectus and any prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice.

 

If reasonably requested by a Selling Holder, K-Sea shall: (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as such Selling Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including information with respect to the number of Registrable Securities being
offered or sold, the purchase price being paid therefor and any other terms of
the offering of the Registrable Securities to be sold in such offering; and (ii)
as soon as practicable make all required filings of such prospectus supplement
or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.

 

Section 2.05           Cooperation by Holders.  K-Sea shall have no obligation
to include Registrable Securities of a Holder in a Shelf Registration Statement
or in an Underwritten Offering under Article II of this Agreement if such
Selling Holder has failed to timely furnish such information that, in the
opinion of counsel to K-Sea, is reasonably required for such registration
statement or prospectus supplement, as applicable, to comply with the Securities
Act.

 

Section 2.06           Restrictions on Public Sale by Holders of Registrable
Securities.  Each Holder agrees not to effect any public sale or distribution of
the Registrable Securities during the ninety (90) calendar day period beginning
on the date that a prospectus supplement or other prospectus (including any free
writing prospectus) is filed with the Commission with respect to an Underwritten
Offering of equity securities of K-Sea; provided, that the duration of the
foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on the officers, directors or
any other unitholder of K-Sea on whom a restriction is imposed in connection
with such public offering; provided further, that the provisions of this
Section 2.06 shall not apply to any Holder of Registrable Securities that holds
Purchased Units that would have had a value of less than $20,000,000 if valued
utilizing the Unit Purchase Price, after giving effect to any subdivision,
reclassification, split or combination since the date hereof.

 

10

--------------------------------------------------------------------------------

 

Section 2.07          Expenses.

 

(a)           Certain Definitions.  “Registration Expenses” means all expenses
incident to K-Sea’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities pursuant to Article II,
including, without limitation, all customary registration, filing, securities
exchange listing and New York Stock Exchange fees, all customary registration,
filing, qualification and other fees and expenses of complying with securities
or “blue sky” laws, fees of the Financial Industry Regulatory Authority, Inc.,
fees of transfer agents and registrars, all word processing, duplicating and
printing expenses, the fees and disbursements of counsel to K-Sea and
independent public accountants for K-Sea, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance.  “Selling Expenses” means all underwriting fees, discounts and
selling commissions (and similar fees or arrangements associated with) and
transfer taxes allocable to the sale of the Registrable Securities.

 

(b)           Expenses.  K-Sea will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to the related registration statement. 
Except as otherwise provided in Section 2.08, K-Sea shall not be responsible for
legal fees incurred by Holders in connection with the exercise of such Holders’
rights and obligations under this Agreement hereunder, or for any Selling
Expenses.  The Selling Holder shall pay all Selling Expenses in connection with
any sale of its Registrable Securities.

 

Section 2.08          Indemnification.

 

(a)           By K-Sea.  In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, K-Sea will
indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees, agents and managers, and each underwriter, pursuant to the
applicable underwriting agreement with such underwriter, of Registrable
Securities thereunder and each Person, if any, who controls such Selling Holder
or underwriter within the meaning of the Securities Act and the Exchange Act,
and its directors, officers, employees, agents and managers, against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder or underwriter or controlling Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in the light of the
circumstances under which such statement is made) contained in a Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus or final prospectus contained therein, or
any free writing prospectus related thereto, or any amendment or supplement
thereof, including any document incorporated by reference thererin, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in the light of the circumstances under
which they were made) not misleading, and will reimburse each such Selling
Holder, its directors and officers, each such underwriter and each such
controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that K-Sea will not be liable in any such case
if and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or

 

11

--------------------------------------------------------------------------------


 

omission or alleged omission so made in reliance on and in conformity with
information furnished by such Selling Holder, such underwriter or such
controlling Person in writing specifically for use in the Shelf Registration
Statement or such other registration statement, free writing prospectus or
prospectus supplement, as applicable.  Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such Selling
Holder or any such director, officer, employee, agent, manager or controlling
Person, and shall survive the transfer of such securities by such Selling
Holder.

 

(b)           By Each Selling Holder.  Each Selling Holder agrees to indemnify
and hold harmless K-Sea, its directors, officers, employees and agents and each
Person, if any, who controls K-Sea within the meaning of the Securities Act or
of the Exchange Act to the same extent as the foregoing indemnity from K-Sea to
the Selling Holders, but only with respect to information regarding such Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in a Shelf Registration Statement or any other registration statement
contemplated by this Agreement, any preliminary prospectus or final prospectus
contained therein, or any free writing prospectus related thereto, or any
amendment or supplement thereof; provided, however, that the liability of each
Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of the Registrable Securities giving rise to such indemnification; provided
further, that the indemnity contained in this Section 2.08(b) shall not apply to
amounts paid in settlement of any such claim if such settlement is effected
without the consent of a majority in interest of the Selling Holders that sold
Registrable Securities pursuant to a registration statement, Prospectus or any
amendment or supplement thereto out of which such claim arose.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of K-Sea or any such director, officer, employee, agent, manager or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

 

(c)           Notice.  Promptly after any indemnified party has received notice
of any indemnifiable claim hereunder, or the commencement of any action, suit or
proceeding by a third person, which the indemnified party believes in good faith
is an indemnifiable claim under this Agreement, the indemnified party shall give
the indemnifying party written notice of such claim but failure to so notify the
indemnifying party will not relieve the indemnifying party from any liability it
may have to such indemnified party hereunder except to the extent that the
indemnifying party is materially prejudiced by such failure.  Such notice shall
state the nature and the basis of such claim to the extent then known.  The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 2.08 for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, (i) if the indemnifying party has failed to assume the
defense and employ counsel or (ii) if the defendants in any such action include
both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the

 

12

--------------------------------------------------------------------------------


 

indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable out-of-pocket expenses and
fees of such separate counsel and other reasonable out-of-pocket expenses
related to such participation to be reimbursed by the indemnifying party as
incurred.  Notwithstanding any other provision of this Agreement, the
indemnifying party shall not settle any indemnified claim without the consent of
the indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
contain any admission of wrongdoing by, the indemnified party.

 

(d)           Contribution.  If the indemnification provided for in this
Section 2.08 is held by a court or government agency of competent jurisdiction
to be unavailable to any indemnified party or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of gross proceeds received by such Selling Holder from the
sale of Registrable Securities giving rise to such indemnification.  The
relative fault of the indemnifying party on the one hand and the indemnified
party on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein.  The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

(e)           Other Indemnification.  The provisions of this Section 2.08 shall
be in addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to Law, equity, contract or otherwise.

 

Section 2.09          Rule 144 Reporting.  With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, K-Sea
agrees to use its reasonable best efforts to:

 

(a)           make and keep public information regarding K-Sea available, as
those terms are understood and defined in Rule 144 of the Securities Act, at all
times from and after the date hereof;

 

13

--------------------------------------------------------------------------------


 

(b)           file with the Commission in a timely manner all reports and other
documents required of K-Sea under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

 

(c)           so long as a Holder owns any Registrable Securities, furnish,
unless otherwise available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request (i) a
copy of the most recent annual or quarterly report of K-Sea, and (ii) such other
reports and documents so filed with the Commission as such Holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
such Holder to sell any such securities without registration.

 

Section 2.10          Transfer or Assignment of Registration Rights.  The rights
to cause K-Sea to register Registrable Securities granted to the Purchaser by
K-Sea under this Article II may be transferred or assigned by a Holder to a
transferee or assignee; provided, that (i) the transferee or assignee is an
Affiliate of the Purchaser or (ii) there is transferred to such transferee at
least $10 million of Registrable Securities (based on the Unit Purchase Price). 
The transferor shall give written notice to K-Sea at least five (5) Business
Days prior to any said transfer or assignment, setting forth the information
required under Section 3.01 for each such transferee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, and each such transferee shall agree in writing to be subject to
all of the terms and conditions of this Agreement.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.01          Communications.  All notices and demands provided for
hereunder shall be in writing and shall be given by hand delivery, registered or
certified mail, return receipt requested, regular mail, facsimile or air courier
guaranteeing overnight delivery to the following addresses:

 

(a)           If to the Purchaser:

 

First Reserve Corporation

One Lafayette Place

Greenwich, CT 06830

Attention: Alan G. Schwartz

Facsimile: (203) 661-6729

 

with a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Patrick J. Naughton

Facsimile: (212) 455-2502

 

(b)           If to K-Sea:

 

14

--------------------------------------------------------------------------------


 

K-Sea Transportation Partners L.P.

One Tower Center Boulevard, 17th Floor

East Brunswick, New Jersey 08816

Attention: Timothy J. Casey

Facsimile: (732) 339-6140

 

with a copy to:

 

Latham & Watkins LLP

717 Texas Avenue, 16th Floor

Houston, Texas 77002

Attention: Sean T. Wheeler

Facsimile: (713) 546-5401

 

or, if to a transferee of the Purchaser, to the transferee at the addresses
provided pursuant to Section 2.10.  All notices and communications shall be
deemed to have been duly given: (i) at the time delivered by hand, if personally
delivered; (ii) upon actual receipt if sent by registered or certified mail,
return receipt requested, or regular mail, if mailed; (iii) when receipt is
acknowledged, if sent by facsimile; and (iv) upon actual receipt when delivered
to an air courier guaranteeing overnight delivery.

 

Section 3.02          Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

 

Section 3.03          Aggregation of Registrable Securities.  All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights under this Agreement.

 

Section 3.04          Recapitalization, Exchanges, Etc. Affecting the
Registrable Securities.  The provisions of this Agreement shall apply to the
fullest extent set forth herein with respect to any and all units of K-Sea or
any successor or assignee of K-Sea (whether by merger, consolidation, sale of
assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, splits, recapitalizations and the like occurring after the
date of this Agreement.

 

Section 3.05          Specific Performance.  Damages in the event of breach of
this Agreement by a party hereto may be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
an injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief.  The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

 

Section 3.06          Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts,

 

15

--------------------------------------------------------------------------------


 

when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

 

Section 3.07          Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

Section 3.08          Governing Law, Submission to Jurisdiction.  This
Agreement, and all claims or causes of action (whether in contract or tort) that
may be based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement), will be construed in accordance
with and governed by the Laws of the State of New York without regard to
principles of conflicts of laws.  Any action against any party relating to the
foregoing shall be brought the United States District Court for the Southern
District of New York in New York, New York or any New York State court sitting
in New York, New York, and the parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of such courts over any such action.  The parties
hereby irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.

 

Section 3.09          Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT EACH
HEREBY WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 3.10          Severability of Provisions.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

 

Section 3.11          Entire Agreement.  This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained

 

16

--------------------------------------------------------------------------------


 

herein.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein with respect to the rights granted by
K-Sea set forth herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

Section 3.12          Amendment.  This Agreement may be amended only by means of
a written amendment signed by K-Sea and the Holders of a majority of the then
outstanding Registrable Securities (measured on an as-converted basis);
provided, however, that no such amendment shall adversely affect the rights of
any Holder hereunder without the consent of such Holder.

 

Section 3.13          No Presumption.  In the event any claim is made by a party
relating to any conflict, omission, or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

 

Section 3.14          Obligations Limited to Parties to this Agreement.  Each of
the parties hereto covenants, agrees and acknowledges that no Person other than
the Purchaser, their respective permitted assignees and K-Sea shall have any
obligation hereunder and that, notwithstanding that one or more of K-Sea and the
Purchaser may be a corporation, partnership, limited liability company or other
entity, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had pursuant to this
Agreement against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of K-Sea, the Purchaser or their respective permitted assignees, or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of K-Sea, the Purchaser or any
of their respective assignees, or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of K-Sea, the Purchaser or their respective permitted assignees under this
Agreement.

 

Section 3.15          Interpretation.  Article and Section references in this
Agreement are references to the corresponding Article and Section to this
Agreement, unless otherwise specified.  All references to instruments,
documents, contracts and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified.  The word
“including” shall mean “including but not limited to.”  Whenever any
determination, consent or approval is to be made or given by K-Sea under this
Agreement, such action shall be in the K-Sea’s sole discretion unless otherwise
specified.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

K-SEA TRANSPORTATION PARTNERS L.P.

 

 

 

 

 

By:

K-Sea General Partner L.P., its general partner

 

 

 

 

 

 

 

By:

K-Sea General Partner GP LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Casey

 

 

 

Timothy J. Casey

 

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

 

KA FIRST RESERVE, LLC

 

 

 

 

 

 

By:

KA Fund Advisors, LLC, its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ James C. Baker

 

 

 

Name: James C. Baker

 

 

 

Title: Senior Managing Director

 

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------
